Citation Nr: 1639181	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Air Force from March 1975 to April 1978 and from January 1982 to June 1992.  
The present matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in October 2014  and no request to reschedule the hearing has been received by VA.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

Additionally, the Veteran has filed a notice of disagreement with a January 2014 rating decision and has perfected the appeal with a May 2015 substantive appeal.  However, he has a pending hearing request associated with that appeal, therefore, his May 2015 appeal is not ripe for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran receives treatment and has received vocational  rehabilitation from the Birmingham VA Medical Center.  The Board notes that the latest records available from this treatment source are from September 2012.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Birmingham VA Medical Center.

2.  Ensure that all Vocational Rehabilitation records are associated with the claims file.
3.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




